

Exhibit 10.16.1
 
Hartford Loan No.  BHM0J5QN8
 
PROMISSORY NOTE
 
$30,000,000.00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
 August 4, 2010
 
For value received, MISSION WEST PROPERTIES, L.P. and MISSION WEST PROPERTIES,
L.P. I, , each a Delaware limited partnership (collectively, “Borrower”),
jointly and severally promise and agree to pay to the order of HARTFORD LIFE
INSURANCE COMPANY, a Connecticut corporation (“Lender”), in lawful money of the
United States of America, the principal sum of THIRTY MILLION and 00/100 Dollars
($30,000,000.00) or so much thereof as may be outstanding under the Fixed Rate
Term Loan Agreement of even date herewith among Borrower, Lender and Hartford
Life and Accident Insurance Company (the “Loan Agreement”), with interest on the
unpaid principal sum owing thereunder at the rate or rates or in the amounts
computed in accordance with the Loan Agreement, together with all other amounts
due Lender under the Loan Agreement, all payable in the manner and at the time
or times provided in the Loan Agreement.  Capitalized terms used herein, but not
defined, shall have the meanings assigned to them in the Loan Agreement.
 
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on
September 1, 2030, or on any earlier Maturity Date as set forth in the Loan
Agreement.  Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at the office or other location as Lender may
hereafter designate from time to time.  Lender reserves the right to require any
payment on this Note, whether such payment is a regular installment, prepayment
or final payment, to be by wired federal funds or other immediately available
funds.
 
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of collateral at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
 
This Note evidences all advances of the principal amount hereof made, interest
due and all amounts otherwise owed to Lender under the Loan Agreement.  This
Note is secured by the liens and security interests created under the Loan
Documents (including those arising under the Mortgage).  Reference is made to
the Loan Agreement for provisions relating to repayment of the indebtedness
evidenced by this Note, including mandatory repayment, acceleration following
default, late charges, default rate of interest, limitations on interest,
restrictions on prepayment, and participation interest (if any).
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower’s liability hereunder is subject to the limitation on liability
provisions of Article 10 of the Loan Agreement.  This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of California and of the United States of America.
 
[Remainder of this page intentionally left blank]
 

  -2-
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed by Borrower and is effective as
of the day and year first above written.
 
MISSION WEST PROPERTIES, L.P.,
a Delaware limited partnership


By:          Mission West Properties, Inc.
a Maryland corporation
its general partner




By:           /s/ Raymond V.
Marino                                                      
Name:  Raymond V. Marino
Title:  President & COO
 
MISSION WEST PROPERTIES, L.P. I,
a Delaware limited partnership


By:          Mission West Properties, Inc.
a Maryland corporation
its general partner




By:           /s/ Raymond V.
Marino                                                      
Name:  Raymond V. Marino
Title:  President & COO
 



[Signature Page to $30,000,000.00 Promissory Note]
 
 
 

--------------------------------------------------------------------------------

 
